Citation Nr: 0927442	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  The case was subsequently transferred to 
the RO in Reno, Nevada.

The Veteran indicated on his June 2006 VA Form 9 that he 
wished to testify at a Board hearing.  In July 2006 
correspondence, he withdrew the hearing request.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that he suffers 
from PTSD a result of his experiences while serving in the 
United States Army from September 1968 to April 1971.  
Specifically, the Veteran claims that he was subjected to 
several stressful incidents during his Vietnam service, none 
of which have been independently verified.  


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

Service treatment records are negative for a psychiatric 
disorder.  The April 1971 separation examination included a 
normal "psychiatric" evaluation and in the Veteran's April 
1971 Report of Medical history the Veteran specifically 
denied "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
and "nervous trouble of any sort."  

The first indication of a psychiatric disorder is a VA 
outpatient treatment report dated in December 1999.  At that 
time the Veteran was diagnosed with alcohol dependence, 
continuous and an anxiety disorder, not otherwise specified.  
The first indication of PTSD is a VA outpatient treatment 
report dated in June 2004.  In October 2004 the Veteran 
underwent a VA psychiatric examination and a diagnosis of 
PTSD was made.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998).  The Board emphasizes that although medical 
evidence appears to relate the diagnosis of PTSD to in-
service stressors, such after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Veteran's service records reflect active service from 
September 1968 to April 1971 in the United States Army.  
Service records reflect that he served with a Signal 
Battalion and his primary duty was as a repairman.  The 
Veteran's service personnel records reflect no receipt of a 
combat-related award or citation and no designation of 
participation in a combat campaign.  The service treatment 
and personnel records show no indication that the Veteran 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCRPEC 12-99.  The Board has 
considered all evidence of record to include the Veteran's 
own statements and concludes that there is no credible 
evidence of combat.  

Because the Veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for credible 
supporting evidence means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

In connection with this claim, the Veteran has been asked to 
provide specific details regarding the stressful experiences 
he experienced in Korea.  In August 2004 correspondence the 
Veteran described several experiences including: 1) in May 
1970 he was trapped in heavy firefight for three hours while 
being escorted back from working communications equipment 
repairs on the 39th parallel neutral zone in the 
demilitarized zone (DMZ) Swiss Village, between North and 
South Korea; 2) in October 1970 he encountered dead 
infiltrators in the DMZ caught in the barbed wire, badly 
shot, cut up, and very bloody; 3) in November 1970 he "ran 
into" two dead civilians which were shot many times, while 
crossing the Imjin River going south on the road to Munsan.  
The Veteran indicated that all of these events occurred while 
he was serving with the 122nd Signal Battalion C Company.    

In December 2004 the RO submitted these claimed stressors to 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) for independent verification.  In a 
March 2005 response CURR indicated that a review was 
conducted of the 1970 unit history submitted by the 122nd 
Signal Battalion (122nd Sig Bn).  The history stated that the 
mission of the 122nd Sig n was to provide communications 
support for the 2nd Infantry Division (2nd Inf Div) 
headquarters at Camp Howze, Korea.  The history documented 
that the unit participated in various field exercises during 
the reporting period.  The history did not document or 
mention enemy activity during the reporting period.  CURR was 
unable to document that the Veteran was trapped in a heavy 
firefight, that he encountered dead infiltrators, or that he 
ran into dead civilians.  

The Veteran also submitted several Internet articles in 
support of his claim, specifically, a June 2003 article 
entitled "50 years of a tenuous cease-fire in Korea" and an 
undated article entitled "Freedom Bridge."  These articles, 
do not however, verify any of the Veteran's claimed 
stressors.    

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  While the Veteran has described several 
stressful incidents he allegedly experienced while in 
service, none of these events could be independently 
verified.  Therefore, in the absence of credible evidence 
corroborating the Veteran's statements as to his in-service 
stressors, and the lack of a diagnosis of PTSD linked by 
medical evidence to confirmed stressful events in service, 
the Board cannot conclude that the requirements of 38 C.F.R. 
§ 3.304(f) and other applicable laws and regulations have 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in August 2004, October 2004, and 
March 2006 letters and the claim was readjudicated in a May 
2006 statement of the case.  Mayfield, 444 F.3d at 1333.  
Specifically, the August and October 2004 letters addressed 
the requirements for obtaining service connection and the 
March 2006 letter addressed the rating criteria and effective 
date provisions that are pertinent to the appellant's claim 
pursuant to Dingess.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.   known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


